LE’O
                                                               C~L~T ~iF 4P~.ALS OW ~I
                                                                SThTE OF WASHING~rJN
                                                                  2019J1JN17 ANIQ;L~3


        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

In the Matter of the Detention of              )         No. 78862-1-I
S.R.

STATE OF WASHINGTON,                           )
                     Respondent,               )
                                               )         UNPUBLISHED OPINION
              v.                               )
S.R.,                                          )
                     Appellant.                )         FILED:    JUN 1 7 2O1~
        PER CURIAM   —   S.R. appeals her involuntary civil commitment, arguing in

her sole assignment of error that “[t]he court erred in denying the motion to

dismiss the involuntary commitment case.” The State concedes that “S.R.’s

assignment of error is well taken” and that the case should be “remanded for

entry of a further order   [.1” We accept the State’s concession and reverse and
remand for entry of an order vacating the order of commitment.

        Reversed and remanded.

                                            FOR THE COURT: